UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7223


MARIO ANTON LEE,

                     Petitioner - Appellant,

              v.

WARDEN, U.S.P. Hazelton,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00180-GMG)


Submitted: November 17, 2021                                Decided: November 30, 2021


Before NIEMEYER and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Anton Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mario Anton Lee, a federal prisoner, appeals the district court’s order accepting the

magistrate judge’s recommendation to deny relief on Lee’s 28 U.S.C. § 2241 petition, and

the district court’s order denying reconsideration. Because Lee challenged the legality of

his sentence, Lee’s § 2241 petition should be construed as a motion under 28 U.S.C.

§ 2255. See Fontanez v. O’Brien, 807 F.3d 84, 86 (4th Cir. 2015) (“As a general matter, a

federal prisoner must challenge the execution of a sentence under 28 U.S.C. § 2241, and

the sentence itself under 28 U.S.C. § 2255.”). However, any such motion had to be filed

in the Northern District of Alabama, the court that sentenced Lee; therefore, the district

court lacked jurisdiction to consider Lee’s claims. See 28 U.S.C. § 2255(a) (requiring

motion under § 2255 to be filed by “the court which imposed the sentence”). Moreover,

to the extent that Lee sought to invoke the savings clause of § 2255(e), he failed to meet

the requirements for bringing a challenge to his sentence under § 2241. See United States

v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2019) (stating standard for challenging sentence

under § 2255(e) and § 2241). Accordingly, we affirm. See Tyler v. Hooks, 945 F.3d 159,

170 (4th Cir. 2019) (noting we may affirm on any grounds supported by the record), cert.

denied, 140 S. Ct. 2785 (2020). We deny Lee’s motion for the appointment of counsel and

motions for bail or release pending appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED



                                            2